7
    Boa. Claud Gllmer
    Caamlttee on Appropriatlomr
    House of Representatives
    Austin, Texas
                                        Opinion Ro. V-208
                                        Reo   Construction   OS Section
                                              4ga of Article   III State
                                              Constitution
    Dear Sir:
                    Your letter   request reads,   In part,   as
    follows   :
                “The Approprlatfon  Committee of the
          House has directed   the followlng   fnqulry
          as to the procedure contemplated and re-
          quired under Section 49a of Artfcle
          3 of the State Constitution,     the amend-
          ment of 1942 which requfren the Stat4 to
          operate on a oash basis.
                “Section 49a requires the State
          Comptroller to Purnfeh each regular      SesSlOn
          of the Legislature   with a statement of the
          revenues to be available   during the coming
                     and from whlah appropriations    for
          operatl n of State government will
          blenniu%,                              be made.
                “The second.pmagraph   of the SeOtlOn
          oontalnn  four sentences,  numbered SOr
          reference   ‘1,’ ‘2,’ ‘3,’ and ‘4’ and read-
          lng a8 follows:
                     “Sentence ‘1. I ‘Prom and after
                  January 1 1945, save la the case
                  of emerge&     and Imperative public
                  necessity   and with a four-fifths
                  vote of the total meaberahlp of each
                  Home, no apgropriatlon     in excess or
                  the aash and mtlalpated     revenue of
                  the fund8 from which auoh aQQrOPrla-
                  tlon Is to be made shall be valid.
Hon. Claud Qllmer - Page 2--v-208


               “Sentence ‘2.’    ‘From and after
            January 1. 1945. no bill contalnina
            an app~op~lak%     shall be conelder;d
            as passed or be sent to the Qovernor
            for consideration   until and unlees
            the Comptroller of Public Accounts
            endorses his certificate    thereon
            showing that the amount appropriated
            Is within the amount estimated to be
            available In the affected funds.
               “Sentence ‘3 I When the Coap-
            troller   finds k amronriatlon      bill
            exceada the estim&d      kevenne.. he
            shall, endorse such.findiag   thereon
            and return:to the House in which seme
            originated.


            both th;‘Roure   of R&preeentatlves
            and the Senate and the necessary
            steps shall be.taken to bring such
            appropriation  to within the revenue,
            either by providing   additional  revenue
            or reducing the appropriation.’
           “If sentence ‘1’ had followed sea-
tence ‘4,’ and expressly provided that the orlglnat-
lng Rouse would have a further alternative   of agala
phsrlmg the appropriation  bill, knowing and lmtemd-
lag that same would become a deficit,   the proee&ure
would be clear.
              “It is consideredthat a full construc-
 tion of the quoted section should be obtained so
 that both Houses of the Legislature,      the Conp-
 troller,   ,amd the Qovertror will be In ajpeeaent  amd
 in position     to oontomplate the action that will be
.takem when an approprlatlom bill exceeds available
 Femme,     and 80 that all wfll understand    the posl-
 tion that such a bill will occupy.
            “For the purpose of clarifyfng  the ln-
formation     desired, we aentlon the following  ques-
tions I
Haa.   Claud oilaer          - Page 3--?T-208



            “A. Wh# an appmprfatim      _ .~.
            with an '4mwemcog ana mperatav4
            public neeessltyO 4lauae In It, Is
            paased ln tljr uwrral mamaer of firrt
            uonaa,lrfsratfcrr;r,plvd receIv48 a r44ord
            vote of 4,&h or more 6f th4 &&al
            mhCber@hfp of scab Hotme, will it
            then bimQ*$ effeetir4        without re-
            tura for ;n;logai&4mation ami%In t31a
            light of l.nflut.ioa        froa the camp-
            troller   that mme will ordats a de-
            flelt?
             “R   e    Xew   4atr   aeatsncs   ‘1 D aa   gem-
            ten44 ‘4’ be mamtrued 40 that aa4
            will Itat b8 lx&d ln oaaniot BoF o&e
            to 1lw.t the ethw?
             "C.      Will aerutems '1' ke cmaU4a&
                                a &rtlaar alt4matlve
                                    4” re that th4 k&r-
            lature wauid ,ret be controlled bf a
            vote wf%hti the requirement6 of
            aeateaw   pl,g taken by both Hou8es
            without the knowledge that such bill
            would create a State defM%tP
            "D. IA the ereat It 1s cok%#fdered
            that t8o ~~Mrlea8     of senteme    '1'
            apply aM csatrpl      08 the first   ooze-
            8ideratfea  OS a DIP*p tm     weuld rrr4h
            a4tfon preclude cons~deratfaa    br t&4
            Comptroller fn accordance rlth se*
            tame W m       rentewe   ‘3OP
                  Will a btatene#it aarQvrprars4d
            &ding     by the Lepglrlaturo Of &m
             ~em4Cgenc.yand fmr*tf*a      gublfa a*-
            cesaftyO br 4ufffafeM      ta Justify  tie
            requfpement of sdslrtencre *Xpa 4P Wlltf
            It be n4cerrarg to recite     BFa4iff.c;
            faatm anl aecessfteur,   eiroumtames;
            and if aoS what *iltm       Pequir4ments
            will ocmtrolt IA tbfs swpitm8P
                        If It is consfdel?ed that an ap-
                      PiatiQn bill,   found to create a
                      clt, will be returned for subsequent
Hon. Claud Qllmer + Page 4--V-208                                   ,..


            consideration    In each House, what
            status will It occupy?      Will It be
            considered as a new and an original
            bill?    May the appropriation   be re-
            duced by either House? Is the bill
            subject to amendment otherwise?
            Could, for Illustration,     a provision
            reciting    ‘emergency and imperative
            public necessltj’     be added to the
            bill?
            “0 D Dbes the requirement of ‘4/5tha
            vote of the total membership,of each
            House I mean I.20 or more affirmative
            votea in the House and 28 or more
            afflrmatlve  votes in the Seaat~e?
           “Thanking you to advise in reference  to
     the above questions and such other lnforma-
     tlon as you may consider necessary and of
     advantage in ,connection with this subject.   . .”
                      Section 4ga,   Article  3 Constitution of
Texas,   as adopted    In election   Ilovember 3, 1942 Is as fol-
lows :
                     “It shall be the duty of the
            Comptroller of Public Accounts In advance
            of each Regular Session of the Legislature
            to prepare and submit to the Oovernor and to
            the Legislature    upon Its convening a state-
            ment under oath showing fully the financial
            condition    of the State Treasury at the close
            of the last fiscal    period and an estimate of
            the probable receipts     and Qlsburseaents    for
            the then current fiscal     year.    There shall
            also be contained in said staterent        an ItemI.-
            aed estimate of the anticipated       revenue based
            on the laws then In e?fect      that will be re-
            ceived by and fer the State from all s0u.rc48,
            showing the iund accounts to be credited
            during the suqeeedlng biennium and said state-
            ment shall contain such other lnfomnatlon as
            may be required by law. Supplemental state-
            ments shall be submltted’at       any Special Ses-
            sion of the Legislature     and at such other
            tfaes as may be necessary to show probable
            ahanges D
                      “From and after January 1, 1945, save
            in the case    of emergency and Imperative
.




    Hon. Claud Gilmer - page 5--v-208


          public necessity     and with a four-fifths
          vote of the total membership of each House,
          no approprfatfon     in excess of the cash
          and anticipated     revenue of the funds from
          whfch such approprfatfon       is to be made
          shall be val%d.      From and after Zanuary 1,
          1945, no bfll contafnfng an appropriation
          shall be considered as passed or be sent
          to the Governor for consideration        until
          and unless the Comptroller of Publle Accounts
          endorses hfs certlflcate.thereon        showing that
          the amount approprfated      is within the amount
          estimated to be avaflable        fn the affected
          funds.   When the Comptroller finds an appro-
          priation  bill exceeds the estimated revenue
          he shall endorse such finding thereon and
          return to the House in which ssme originated.
          Such Information shall be fmmedfately made
          khown to both the House of Representatives         and
          the Senate and the necessary steps shall be
          taken to bring such appropriation        to within
          the revenue,    efther by provfdfng additional
          revenue OF reducing the approprfatfon.
                        "FOP the purpose of ffnancfng      the
         otitstandfng obligations      of the General Reve-
         ,nue Fund of the State and placing fts current
         accounts on a cash basis the Legfslature        of
         the State of Texas fs hereby authorfzed to
         provide for the issuance,       sale, and retfrement
          Of serial bonds, equal fn prfncipal       to the
         total outstanding,     valid,   and approved ob-
          1 ations owing by said fund on September 1,
          19
           *$ 3, provided suoh bonds shall not draw
          Wtcrest    fn excess of two (2) per cent per
          annum and shall mature within twenty (20)
         years from date.      Adopted election   Nov. 3,
          1943 * ”
                         The courts have not construed the provi-
    siona-6f   Sectfon   4ga, Artfole 3 of our Constitution.
                       In Attorney General’s Opinion O-6497 we
    hold, ‘“that in cases of emergency and imperative public
    necea&itg the Legislature    mayp by a four-fifths    vote of
    the..tdtal membership of each House, pass a? appropriation
    in excess of cash and snticfpated    revenue.
                       ”a 0 . that a foup-fifths     vote
           would not be evfdence that an emergency and
Hon. Claud Gllmer - Page 6-4-208

                                                                       .:f
         an imperative public necessity      existed.
         Section 32, Article     3 deals with the
         qu$stlon of 'imperative public neCe6Sity'
         In Suspending the rule requiring bills
         to be read on three several daya, and'.
         this sectlon,$rovides     that this necessity
         shall be atated in a preamble or In a body
         of the bill..    Section 39, Article    3 deals
         with the question of ‘emergency       in pro-
         viding for the time at which a bill shall
         take effect,    and this section states that
         an emargency must be expressed In a Qre-
         amble or fn the body of the Act.        It is
         true that no such requirement Is contained
        .,:in'Section 49a, but we think, in view of
         the above mentioned sections      of the Constl-
         tutlon,    the safe plan would be to state
         the emergency and lmperatlve public necessity
         either In the preamble or in the body of the
         bill."
                      In our Opinion No. 0-6738a we~isald:
                      "Section 4& of Article   III Is
        what Is QOQUhrly     ktlom as the 'pay as YOU
        go' amendment to the Constitution    of Texas
        duly adopted In an election    held November 3,
        I942.    It Is generally understood,  as is
        manliest from the first    paragraph of Section
        @a, not quoted, that the purpose of this
        aniendment was to keep in approximate balance
        tM anticipated     annual Income and expendi-
        tures of the State of Texas, a very whole-
        some purpose.    Or stated in another way, the
        evil sought to be remedied was the approprla-
        ti,on and disbursement of moneys in excess of
        anticipated   or actual Income. . . .
                       "Section &a clearly provides that
bills    containing appropriations      must have been
        referred    to the Comptroller of Public AC-          i
        counts and must contain his endorsement or
        certificate    thereon (which admittedly were
        not done In this Casey showing that the amount
        appropriated    Is within the amount estimated     to     -.
        be available    in the affected    funds, 'save
        In the case of emergency and imperative public
        necessity'    and with a four-fifths     vote of (1)
.




    Hon. Claud Gi-lmer - Page 7--v-208



          the total~membershl9    of   (2) each House."
                      In giving you our opln?.on, we will not
    attempt to answer your questions categorically,   as we
    believe we can better clarify  the matters inquired about
    by fllustratfons.
                         An appropriation    bill passes both Houses
    with a Toti-fffths      vote of the total membership of each
    House.      The amount approgrfated     fs in excess of the cash
    and antfclpated     reverie   of the funds from which such ap-
    proprfatfon     fs made. ‘The bill recites     that an emer ency
    and fmperatfve publ$e neoessfty        (stating what it Is 7 re-
    quires that this approprfation       be made notwithstanding     the
    fact that It exceeds the estimated revenue.          This bill
    would,be considered passed, and If not vetoed, would be-                 ,i,
    come effectlvt.       The .pr$loqs    of said S$3on     49a you         _I'*
    &Tnate       as Sentetice           Sentence   ‘3   and Sentence               .%
          would not be appllcabl~.                          _.., *..
                          The same appropriation    bill .sontaining the
    emer.gcncy and fnq3eratlve public necessity        clause (as out-
    lined above), Is passed,,by the Legislature         by a vote of
    less than four-fifths       of the total membership Of each
    house, or it ~asscs by,a four-fifth         vote 0r the total
    member&i9 of each house but does not contain the emergency
    snd,:&s9eratfve public weessfty         oPause (as outlined above).
    This bill so tassed wouldike $ubgect to th$ provfsi~ns            you
    P;$pate     as Sentenae ‘2           Sentence @3 and %entence
             That 18, the Comptroller would find that the appro-
    priation   bfll exceeds the estimated revenue and would en-
    dorse such finding on the bill and return ft to the House
    In which It originated       and immedfately make such lnforma-
    tion known to both Houses.         By the express language 0r
    that 9art of said section you designate as “Sentence ‘21n
    sueh bill would mot be consfdered as paesed.            It fe not
    a new bill.     It would be subject to amendment as to either
    form OP .substawee.       The Legfslature   would then have three
    methods by whioh it could legally         pass such appropriation
    bill,and   make ft effectfvee,     that is, (1) the bfll could be
    amended so as to include the emergency and imperative pub-
    lic necessity     clause (as outlined above), if the bill as
    orfglnallg    passed dfd not eontafn same, and then pass same
    by a four-fifths      vote of each House, or (2) the kglslat~ure
    cou1.d amend the bill by reducing the appropriation           so the
    amount would mot be fn exce6s of the eash and anticipated
    revenue of the funds from which the appropriation            Is made,
    OP (3) the Legfslature       could pass an additional     revenue
    act that would fnorease the anticipated         revenue to such
    extent that the amount so apppoprfated in the bfll would
Hon. Claud Gllmer - Page 8 -- v-208

                                                                    *
not exceed the cash and anticipated   revenue of the funds
from which such appropriation   Is made.
                     The, above construction    gives full forces
and effect   to all the language employed In said section
o? the Constitution     and Is In accordance with the rule
of construction     announced by the Court In Cordova v.
State, 6 Crlm. App. 212, 220; "In expounding a constltu-
tlonal provision,     ~such construction    should'be employed
as will prevent any clause,       sentencez, or word from being
superrluous,    void or lnslgnlflcant.        Furthermore, It
harmonizes all ~rovlslons.
                          SUMMARY
            In order for a bill to be valid
     that makes sn appropriation       In excess of
     the cash and antlclbated      revenue of the
     funds mom which such appropriation           Is to
     be made, it must contain an emergency and
     imperative public necessity       Clause (Stating
     the emergency and necessity       that requires
     tke appropriation     notwithstanding     It ex-
     ceeds such cash and anticipated        revenue),
     and It must be passed by a four-fifth8          vote
     af the total membershlp of each House.            If
     a/pill   that makes an 'appropriation       In excess
     of'the   cash and anticipated     revenues is pass-
     ed with a less vote than four-firths          of the
     tutal membership of each House, or passes
     with a vote or four-fifths       of such member-
     ship but not containfng such emergency
     clause,   same should be returned by the Camp-
     troller,   with a finding thereon that the ap-
     proprlatlon    therein exceeds the cash and
     anticipated    revenue, to the House In which
     It originated.      It would then have the same
     status as though It had never been voted
     upon, and would 1s~ subject to,amen&sent as to
     either form or substanae.
                                  Yours vdrf   truly
WVG:mnrc;bt                 ATTORHEYGENERtiOFTEULS




                                                                        c
                                                             c